DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 11-15 should be designated by a legend such as --Prior Art-- or –Related Art—as described in the specification because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tal et al. relates to a transmitter employing a sigma delta modulator having a noise transfer function adapted to shift quantization noise outside at least one frequency band of interest.
Hezar et al. relates to a method for transmitting radio frequency (RF) signals is provided. In-phase (I) and quadrature (Q) signals are received and filtered using sigma-delta modulation. I and Q pulse width modulation signals are generated from the filtered I and Q signals and interleaved so as to generate a time-interleaved signal. The time-interleaved signal is then amplified to generate the RF signals.
Hori relates to a wireless transmitter includes an RF signal generation circuit, a driver amplifier, and a class-D amplifier. The RF signal generation circuit detects an amplitude signal and a phase signal based on a digital baseband signal subjected to orthogonal modulation, thus generating a pulse phase signal which is High in response to the phase ranging from 0° to 180° but is Low in response to the phase ranging from 180° to 360°. The amplitude signal is subjected to sigma-delta modulation in synchronism with the pulse phase signal and further mixed with the pulse phase signal, thus producing an RF pulse signal. The RF pulse signal is input to the class-D amplifier via the driver amplifier, thus outputting a pulse voltage signal based on a reference voltage. Thus, it is possible to achieve a small-size wireless transmitter with good noise/distortion characteristics and high power efficiency.
Aono et al. relates to a radio apparatus includes a baseband signal generator to generate a baseband signal; a sine wave substituting device to substitute a transition part of the baseband signal in which a logic level switches from “0” to “1” or “1” to “0” with a sine wave represented with multi-values; and a delta sigma modulator to modulate the signal represented in the multi-values into a binary signal.
Kunihiro et al. relates to a transmitter apparatus including a digital modulator and a switching amplifier that includes a low-side switching element connected between a ground terminal and a pulse output terminal and a high-side switching element connected between the pulse output terminal and a power supply terminal and that outputs a pulse signal from the pulse output terminal.
However, the references fail to show or teach that a digital modulator comprising: a time interleaver configured to time interleave an amplitude signal generated from a polar converter, and output a first interleaved signal and a second time interleaved signal; a ΔΣ modulator configured to ΔΣ modulate the first interleaved signal and the second time interleaved signal on the basis of a rectangular RF phase signal generated from a retangulating circuit, and output a first ΔΣ modulated signal and a second ΔΣ  modulated signal; and a selector configured to receive as input the first ΔΣ modulated signal and the second ΔΣ modulated signal, and select and output one of the first ΔΣ modulated signal and the second ΔΣ modulated signal on the basis of the rectangular RF phase signal, as recited in claim 1 and claimed features similar to claim 1 as recited in claims 7 and 13.
This application is in condition for allowance except for the following formal matters: 
The drawing objections of Figures 11-15.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632